DETAILED ACTION
This is the first Office action on the merits based on the 16/725,050 application filed on 12/23/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2019 was in compliance with the provisions of 37 CFR 1.97.  All references disclosed in the IDS submitted on 12/24/2019 were considered with the exception of U.S. Patent Application Publications Cite Number 9 because of inconsistencies between the name of the patentee or applicant in the reference and the name of the patentee or applicant listed in the IDS.  Specifically, Cite Number 9 appears to be incorrectly listed as a combination of U.S. Patent Application Publications Cite Numbers 8 and 10.

Claim Objections
Claims 1 and 5-20 are objected to because of the following informalities:
In claim 1, line 11, “the base” should be --- the substantially rigid base ---. 
In claim 5, line 1, “the handles” should be --- wherein the two handles ---.
In claim 6, lines 1-2, “the first side wall, the second side wall, and the end walls extending” should be --- wherein the first side wall, the second side wall, and the two opposing end walls extend ---.

In claim 7, line 3, “the end walls” should be --- the two opposing end walls ---.
In claim 8, line 2, “the interior surface” should be --- the recessed interior surface ---.
In claim 9, line 2, “the handles” should be --- the two handles ---.
In claim 9, line 2, “the end walls” should be --- the two opposing end walls ---.
In claim 10, line 3, “so as to align a resistance band and allow the resistance band” should be --- so as to align a resistance band and configured to allow the resistance band ---.
In claim 11, line 2, “second side wall” should be --- the second side wall ---.
In claim 11, lines 2-3, “a resistant band” should be --- a resistance band ---.
In claim 12, lines 1-2, “a first end wall” should be --- a first end wall of the two opposing end walls ---.
In claim 13, line 2, “both end walls” should be --- the two opposing end walls ---.
In claim 14, lines 10-11, “and/or one or more of the two opposing end walls of the base” should be --- and/or one or both of the two opposing end walls of the substantially rigid base ---.
In claim 14, lines 12-13, “a resistant band around a bottom of the substantially rigid base” should be --- a resistance band around the bottom surface of the substantially rigid base ---.
In claim 15, lines 2-3, “the resistant band” should be --- the resistance band ---.

In claim 16, line 2, “the resistant band” should be --- the resistance band ---.
In claim 17, lines 1-2, “both the first side wall, the second side wall, and both end walls” should be --- the first side wall, the second side wall, and the two opposing end walls ---.
In claim 17, line 3, “the resistant band” should be --- the resistance band ---.
In claim 18, line 12, “the base” should be --- the substantially rigid base ---. 
In claim 19, line 3, “the handles with the bladder” should be --- the two handles with the flexible bladder ---.
In claim 19, line 4, “the third exercise includes using the handles” should be --- the third exercise position includes using the two handles ---.
In claim 20, lines 1-2, “the first and second sidewalls” should be --- the first and second side walls ---.
In claim 20, line 4, “a resistant band” should be --- a resistance band ---.
In claim 20, line 5, “the resistant band” should be --- the resistance band ---.
In claim 20, line 6, “the rigid base” should be --- the substantially rigid base ---. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 12, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 4-7, the limitation “a lower surface of the first sidewall, a lower surface of the second side wall, and lower surfaces of the two opposing end walls abut against a ground surface when the substantially rigid base of the balance exercise device is placed upon the ground surface” renders the claim indefinite because applicant’s disclosure does not differentiate between the bottom surface of the substantially rigid base (claim 1, line 4) and “a lower surface of the first sidewall, a lower surface of the second side wall, and lower surfaces of the two opposing end walls.”  It is therefore unclear whether or not the lower surfaces in claim 2 are the same as, different from, and/or in addition to the bottom surface of the substantially rigid base.  For the purposes of examination, the Office interprets the limitation in claim 2 as, and applicant is suggested to amend the limitation to --- the bottom surface is configured to abut against a ground surface when the substantially rigid base of the balance exercise device is placed upon the ground surface ---.  Refer to the specification, as originally filed, page 9, lines 25-27: “The balance exercise device 100 can be used in an upright position where the bottom surface of the base 105 sits flat against the ground surface.”
Claim 12 recites the limitation “the resistant band” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a resistance band ---.

Claim 13 recites the limitation “the bottom of the substantially rigid base” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the bottom surface of the substantially rigid base ---.
Claim 18 recites the limitation “the first exercise” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the first exercise position ---.
Claim 18 recites the limitation “the second exercise” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the second exercise position ---.
Claim 18 recites the limitation “the third exercise” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the third exercise position ---.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 18, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal 
Claims 1-3, 6-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,512,820.
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are generic to (broader than) the claims in the reference application.  The species claimed in the reference application anticipates the generic claims of the instant application.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  See MPEP § 2131.02 I (A species will anticipate a claim to a genus).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babiarz (US 2010/0087299).
Regarding claim 1, Babiarz discloses a balance exercise device, comprising:

a top surface (the top surface of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043);
a bottom surface (the bottom surface 202 of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043) including a recessed interior surface (the bottom surface 202 of the base plate 201 of the base 200 appears to comprise an interior surface that is recessed relative to the bottom surface 202; refer to the annotated Figure 5, see below);
a first side wall (one of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along a length (Figure 5) of the substantially rigid base;
a second side wall (the other of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along the length (Figure 5) and being disposed opposite to the first side wall (Figure 5); and
two opposing end walls (the two opposing semicircular end walls of 204; Figure 5; paragraph 0043) respectively extending from opposing ends of the first and second side walls of the substantially rigid base (Figure 5), wherein the first side wall, the second side wall, the recessed interior surface, and the two opposing end walls of the base define a base interior (the portion of the base 200 interior to 204; refer to the annotated Figure 5, see below), the base interior including two handles (refer to the annotated Figure 5, see below) connected to 
a flexible bladder (the bladder segment 102; Figures 4 and 5; paragraph 0008) fastened to the substantially rigid base (via the plurality of protrusions 120 and the orifices 122; Figure 5; paragraph 0045), the flexible bladder creating an unstable balance exercise surface when filled with air for use during a balance exercise (Figure 4; paragraphs 0002-0003).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


the two handles extend within the base interior such that the first sidewall, the second side wall, and the two opposing end walls extend around the two handles (refer to the annotated Figure 5, see above); and
a lower surface of the first sidewall, a lower surface of the second side wall, and lower surfaces of the two opposing end walls abut against a ground surface when the substantially rigid base of the balance exercise device is placed upon the ground surface (the bottom surface 202 abuts against a ground surface when the base 200 is placed upon the ground surface; paragraph 0043; refer to the 35 U.S.C. § 112(b) rejection of claim 2, see above).
Regarding claim 3, Babiarz further discloses wherein the two handles extend partially across a central width of the base interior (The two handles, as illustrated in the annotated Figure 5, see above, extend between corresponding features 122 and across the central width of the base interior of the base 200.  Therefore, the two handles extend partially across a central width of the base interior.)
Regarding claim 4, Babiarz further discloses wherein the two handles extend perpendicular to the first side wall and perpendicular to the second side wall (refer to the annotated Figure 5, see above).
Regarding claim 5, Babiarz further discloses the handles being rigidly connected to the recessed interior surface of the base interior (the handles appear to be capable of being rigidly connected to the recessed interior surface of the base interior of the base 200; refer to the annotated Figure 5, see above, and Figure 11).

Regarding claim 7, Babiarz further discloses wherein the interior surface has an outer periphery defined by the first side wall, the second side wall, and the end walls (Figure 5).
Regarding claim 8, Babiarz further discloses wherein the outer periphery of the interior surface is substantially tablet shaped (Figure 5).
Regarding claim 9, Babiarz further discloses wherein a lowermost surface of the handles is substantially aligned with a lowermost surface of the end walls (Figures 5 and 11).
Regarding claim 10, Babiarz further discloses opposing cutouts (the cutouts; refer to the annotated Figure 5, see above) respectively defined in the first and second side walls, the opposing cutouts being sized so as to align a resistance band (the power/resistance band 460; Figure 16; paragraph 0057) and allow the resistance band to extend around a bottom of the balance exercise device (via the band brackets 440; Figures 1-4 and 14-16) when the balance exercise device is placed upon a ground surface.
Regarding claim 11, Babiarz further discloses wherein the first side wall and second side wall have opposing cutout features (the opposing parallel arms of each band bracket 440 located at the corresponding cutout at each of the first and second side walls of 204; Figures 1-4 and 14-16; refer to the annotated Figure 5, see above) for repositioning a resistant band (the power/resistance band 460; Figure 16; paragraph 
Regarding claim 12, Babiarz further discloses wherein a first end wall has opposing cutout features (the opposing parallel arms of the band bracket 440 located at the cutout at one of the semicircular end walls of 204; Figures 1-4 and 14-16; refer to the annotated Figure 5, see above) for repositioning the resistant band (the power/resistance band 460; Figure 16; paragraph 0057) around different locations of the bottom surface of the substantially rigid base (the power/resistance band 460 is capable of being repositioned around different locations of the bottom surface 202 via the opposing parallel arms of the band bracket 440 that extends from the base 200; Figures 1-4 and 14-16).
Regarding claim 13, Babiarz further discloses wherein the first side wall, the second side wall, and both end walls include opposing cutout features (the opposing parallel arms of each band bracket 440 located at the corresponding cutout at one of the semicircular end walls of 204 and at each of the first and second side walls of 204 (Figures 1-4 and 14-16; refer to the annotated Figure 5, see above); the arms 275a located at the cutout at the other of the semicircular end walls of 204 (Figures 1-3, 11, and 14; refer to the annotated Figure 5, see above)) for repositioning the resistant band (the power/resistance band 460; Figure 16; paragraph 0057) around different locations of the bottom of the substantially rigid base (the power/resistance band 460 is capable of being repositioned around different locations of the bottom surface 202 via the 

Regarding claim 14, Babiarz discloses a balance exercise device, comprising:
a substantially rigid base (the base 200; Figures 4, 5, 15 and 16; paragraph 0042) including:
a top surface (the top surface of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043);
a bottom surface (the bottom surface 202 of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043) including a recessed interior surface (the bottom surface 202 of the base plate 201 of the base 200 appears to comprise an interior surface that is recessed relative to the bottom surface 202; refer to the annotated Figure 5, see above);
a first side wall (one of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along a length (Figure 5) of the substantially rigid base;
a second side wall (the other of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along the length (Figure 5) and being disposed opposite to the first side wall (Figure 5); and

wherein the first side wall, the second side wall, and/or one or more of the two opposing end walls of the base include multiple open cutout features (the opposing parallel arms of each band bracket 440 located at the corresponding cutout at one of the semicircular end walls of 204 and at each of the first and second side walls of 204 (Figures 1-4 and 14-16; refer to the annotated Figure 5, see above); the arms 275a located at the cutout at the other of the semicircular end walls of 204 (Figures 1-3, 11, and 14; refer to the annotated Figure 5, see above)) for positioning a location of a resistant band (the power/resistance band 460; Figure 16; paragraph 0057) around a bottom of the substantially rigid base (a location of the power/resistance band 460 is capable of being positioned around the bottom of the base 200 via the opposing parallel arms of the respective band bracket 440 extending from the base 200 (Figures 1-4 and 14-16); the power/resistance band 460 is capable of being coupled to the arms 275a and a location of the power/resistance band 460 is capable of being positioned around the bottom of the base 200 via the arms 275a extending from the base 200 (Figures 1-3, 11, and 14; refer to the annotated Figure 5, see above)); and
a flexible bladder (the bladder segment 102; Figures 4 and 5; paragraph 0008) fastened to the substantially rigid base (via the plurality of protrusions 120 and the orifices 122; Figure 5; paragraph 0045), the flexible bladder creating an unstable 
Regarding claim 15, Babiarz further discloses wherein the first side wall and the  second side wall have opposing open cutout features (the opposing parallel arms of each band bracket 440 located at the corresponding cutout at each of the first and second side walls of 204; Figures 1-4 and 14-16; refer to the annotated Figure 5, see above) for repositioning the resistant band around different locations of the bottom surface of the substantially rigid base (the power/resistance band 460 is capable of being repositioned around different locations of the bottom surface 202 via the opposing parallel arms of the respective band bracket 440 extending from the base 200; Figures 1-4 and 14-16).
Regarding claim 16, Babiarz further discloses wherein a first end wall has opposing open cutout features (the opposing parallel arms of the band bracket 440 located at the cutout at one of the semicircular end walls of 204; Figures 1-4 and 14-16; refer to the annotated Figure 5, see above) for repositioning the resistant band around different locations of the bottom surface of the substantially rigid base (the power/resistance band 460 is capable of being repositioned around different locations of the bottom surface 202 via the opposing parallel arms of the band bracket 440 that extends from the base 200; Figures 1-4 and 14-16).
Regarding claim 17, Babiarz further discloses wherein both the first side wall, the second side wall, and both end walls include opposing open cutout features (the opposing parallel arms of each band bracket 440 located at the corresponding cutout at one of the semicircular end walls of 204 and at each of the first and second side walls of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz (US 2010/0087299) in view of Yang (US 2005/0009677), and further in view of Selsam (US 5,716,305).
Regarding claim 18, Babiarz discloses a method of exercising using a balance exercise device, the balance exercise device, comprising:

a top surface (the top surface of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043);
a bottom surface (the bottom surface 202 of the base plate 201 of the base 200; Figures 4 and 5; paragraph 0043) including a recessed interior surface (the bottom surface 202 of the base plate 201 of the base 200 appears to comprise an interior surface that is recessed relative to the bottom surface 202; refer to the annotated Figure 5, see above);
a first side wall (one of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along a length (Figure 5) of the substantially rigid base;
a second side wall (the other of the two linear elongated side walls of 204; Figure 5; paragraph 0043) extending along the length (Figure 5) and being disposed opposite to the first side wall (Figure 5); and
two opposing end walls (the two opposing semicircular end walls of 204; Figure 5; paragraph 0043) respectively extending from opposing ends of the first and second side walls of the substantially rigid base (Figure 5), wherein the first side wall, the second side wall, the recessed interior surface, and the two opposing end walls of the base define a base interior (the portion of the base 200 interior to 204; refer to the annotated Figure 5, see above), the base interior including two handles (refer to the annotated Figure 5, see above) connected to 
a flexible bladder (the bladder segment 102; Figures 4 and 5; paragraph 0008) fastened to the substantially rigid base (via the plurality of protrusions 120 and the orifices 122; Figure 5; paragraph 0045), the flexible bladder creating an unstable balance exercise surface when filled with air for use during a balance exercise (Figure 4; paragraphs 0002-0003), the method comprising:
performing a first exercise position (Figure 16; paragraph 0057) using the balance exercise device wherein the first exercise (operating the power/resistance band 460; Figure 16; paragraph 0057) is performed with the substantially rigid base against a ground surface (Figure 16; paragraph 0057).
However, Babiarz is silent as to: performing a second exercise position using the balance exercise device wherein the second exercise is performed holding the two handles connected to the recessed interior surface and with the flexible bladder against the ground surface.
Yang teaches an analogous method of exercising (Figure 6; paragraph 0015) using a balance exercise device (the balance-exercising semi-spherical apparatus 1; Figures 1, 2, 5, and 6), the method comprising performing a second exercise position (the push-up exercise position; Figure 6; paragraph 0015) using the balance exercise device wherein the second exercise position is performed holding two handles (the user is holding two handles; Figure 6) connected to a recessed interior surface of the balance exercise device (the two handles in use in Figure 6 are connected to the receiving recess 21 of the balance-exercising semi-spherical apparatus 1; Figures 2 and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babiarz’s invention to include the method step of performing a second exercise position using the balance exercise device wherein the second exercise is performed holding the two handles connected to the recessed interior surface and with the flexible bladder against the ground surface, as taught by Yang, in order to enable a user to perform push-up exercises with the balance exercise device (Yang: Figure 6; paragraph 0015).
Babiarz in view of Yang teaches the invention as substantially claimed, see above, but is silent as to: - Page 24 -L1015.10004US03performing a third exercise position using the balance exercise device wherein the third exercise is performed lifting the balance exercise device overhead holding the two handles connected to the recessed interior surface.
Selsam teaches an analogous method of exercising (Figure 19; column 9, lines 1-8) using a balance exercise device (the oblong hollow vessel body 30; Figures 1 and 19), the method comprising - Page 24 -L1015.10004US03performing a third exercise position (the overhead press exercise position; Figure 19; column 9, lines 1-8) using the balance exercise device wherein the third exercise position is performed lifting the balance exercise device overhead (Figure 19; column 9, lines 1-8) holding two handles (the handles 50L, 50R; Figures 1 and 19; column 9, lines 1-8) connected to a recessed interior surface (the hand access recesses 42L, 42R; Figures 1 and 19; column 9, lines 1-8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babiarz’s invention 
Regarding claim 19, Babiarz in view of Yang, and further in view of Selsam, teaches the invention as substantially claimed, see above, and further teaches wherein the first exercise position includes a free weight exercise (Babiarz: via the power/resistance band 460; Figure 16; paragraph 0057), the second exercise position includes a push-up exercise performed using the handles with the bladder against the ground surface (Yang: Figure 6; paragraph 0015), and the third exercise includes using the handles to lift the balance exercise device overhead (Selsam: Figure 19; column 9, lines 1-8).
Regarding claim 20, Babiarz in view of Yang, and further in view of Selsam, teaches the invention as substantially claimed, see above, and further teaches wherein the first and second sidewalls include opposing cutouts (Babiarz: the cutouts; refer to the annotated Figure 5, see above) sized to allow a resistance band (Babiarz: the power/resistance band 460; Figure 16; paragraph 0057) to extend around a bottom of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784